EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jean-Christophe Paquette and Sanro Zlobec on 8/16/2022.

The application has been amended as follows: 
Previously withdrawn claims 38, 39, 44-46, 70, 80-83, and 85-92 have been cancelled. 

Response to Remarks
In the reply filed 8/9/2022, Applicant presents remarks suggesting that the withdrawn claims should be rejoined because they require all the limitations of allowable claims.
Claims 38, 39, 44-46, 70, 80-83, and 85-92 are not eligible for rejoinder because they would at least raise issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The withdrawn claims either introduce new matter, or are drawn to non-elected species and cannot be rejoined because they depend from non-generic independent claims and would thus result in conflicting limitations. 

Claims 38 and 70 cannot be rejoined because continuous fibers are not found in the original disclosure. 
Claim 39 cannot be rejoined because interlace fibers are not found in the original disclosure. 
Claim 44 cannot be rejoined because the material stiffness (only described in [146]) refers to the beam 121, rather than the wall (which comprises the first polymeric material as expressed in independent claim 32). 
Claim 45 cannot be rejoined because material hardness is described in the disclosure as relating to a portion of the blade holder (see, for example element 151 in Fig. 22) which is an alternative to the claimed lower void. Rejoinder of this claim would result in conflicting limitations.
Claim 46 cannot be rejoined because the second polymeric material being homogeneous is not found in the original disclosure. 
Claim 80 cannot be rejoined because resilient material is described in the disclosure as relating to a portion of the blade holder (see, for example element 150 in Fig. 22) which is an alternative to the claimed lower void.  Rejoinder of this claim would result in conflicting limitations.  Claims 81-83 cannot be rejoined at least because they depend from claim 80. 
Claim 85 cannot be rejoined because modulus of rigidity is not found in the original disclosure. 
Claim 86 cannot be rejoined for the same reason as claim 45, and because it is unclear what is meant by “hardness of rigidity”. 
Claim 87 cannot be rejoined because relative resilience is not described in the original disclosure with reference to the wall and filler (required by independent claim 59). 
Claim 88 cannot be rejoined because the filler which conveys information is described in the disclosure as relating to a portion of the blade holder (see, for example element 150 in Fig. 22) which is an alternative to the claimed lower void.  Rejoinder of this claim would result in conflicting limitations.  
Claim 89 cannot be rejoined because the graphical element is described in the disclosure as relating to a portion of the blade holder (see, for example element 150 in Fig. 22) which is an alternative to the claimed lower void.  Rejoinder of this claim would result in conflicting limitations.  
Claim 90 cannot be rejoined because the filler comprising a word is not found in the original disclosure. 
Claim 91 cannot be rejoined because the wall and filler being glued together is not found in the original disclosure. 
Claim 92 cannot be rejoined because the wall and filler being mechanically interlocked is not found in the original disclosure. 
For these reasons, claims 38, 39, 44-46, 70, 80-83, and 85-92 cannot be rejoined.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618